DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7-11, 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the prior arts used in the last office action does not disclose the first inwardly extending portion and the second inwardly extending portion at each upright body portion.
Therefore, the art of record does not teach or render obvious, either alone or in combination, an apparatus including a first guide member including a first upright body portion positioned at one end of the horizontal body portion, wherein the first upright body portion includes a first inwardly extending portion terminating at a first inwardly facing surface, and a second upright body portion positioned at another end of the horizontal body portion, wherein the second upright body portion includes a second inwardly extending portion terminating at a second inwardly facing surface in combination with the elements set forth in the claim.
  Regarding claim 21, the claim includes the allowable subject matter of claim 6 previously indicated in the last Office action of 4 June 2021, in combination with all the limitations described in claims 1 and 5.
Therefore, the art of record does not teach or render obvious, either alone or in combination, an apparatus including a first guide member and a strut assembly, including strut members including shelf portions, wherein the shelf portions are configured to engage the first horizontal surface and the front surface of the first guide member in combination with the elements set forth in the claim.
Regarding claim 22, the claim includes the allowable subject matter of claim 12 previously indicated in the last Office action of 4 June 2021, in combination with all the limitations described in claims 1 and 10.
d. Therefore, the art of record does not teach or render obvious, either alone or in combination, an apparatus including a first guide member and a strut assembly, including flange members, where each flange member has a rear surface configured to engage the front surface of the horizontal body portion of the first guide member in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772